Wood, J. (after stating the facts). The record on its face shows that the proceedings before the special chancellor were coram non judice and void. It is unnecessary to consider whether the regular chancellor was disqualified, for even the regular chancellor would have no jurisdiction to redocket a cause that had been finally adjudicated at a former term, and to make an order affecting an interest in the judgment. The decree.at the former term became final when that term ended. The motion to redocket must be considered in the nature of new and special summary proceedings, and the court had no jurisdiction to cancel and strike from the record of the decree the evidence of the claim of lien of the attorney preserved in the method provided by the statute. As to whether or not the lien existed was a matter to be determined in the suit to foreclose. The statute in express terms gives the attorney “a lien and interest in the decree, the amount to which he is entitled by contract, or, if no amount is so fixed, a reasonable compensation for his services.” A suit had been instituted by the petitioner, as the record shows, to foreclose his claim for lien thus preserved. The chancery court -had no jurisdiction, on motion in the summary manner here indicated, to expunge the evidence of the lien of the petitioner obtained and preserved in the manner provided by statute. Sec. 4458, Kirby’s Digest. Where the relation of attorney and client exists and the attorney succeeds in recovering a judgment in cases of the nature prescribed by the statute, he has an interest in that judgment, where his lien is duly preserved, of which he cannot be deprived on motion after the judgment has become final. The case of Owens v. Gunther, 75 Ark. 37, has no application. The fixing of the fees for the attorneys in that case in no manner affected the judgment previously obtained. The fees allowed were for the attorneys who had been employed by the guardian ad litem, who was appointed by the court to represent the minors. The court had jurisdiction to allow the fees for the attorneys at any time. The application for the fees really proceeded as an independent action, and was determined as such. The motion to reconsider and to hold invalid the order of nonsuit is hot involved in this record. The judgment of the chancery court striking the entry of the claim of petitioner for a lien from the margin of the judgment in the case of W. T. Dunbar v. Joseph Evins et al., W. D. Bell and W. D. Waters, cross complainants, is quashed, set aside and held for naught.